Order entered May 13, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00294-CV

  D MAGAZINE PARTNERS, L.P. D/B/A D MAGAZINE AND DALLAS SYMPHONY
    ASSOCIATION, INC. A/K/A DALLAS SYMPHONY ORCHESTRA, Appellants

                                              V.

                                   JOSE REYES, Appellee

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-07308

                                           ORDER
       We GRANT appellee’s May 10, 2016 unopposed motion for an extension of time to file

a brief in response to the brief filed by appellant Dallas Symphony Association, Inc. and extend

the time to JUNE 6, 2016. No further extension of time will be granted in this accelerated

appeal absent extenuating circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE